Citation Nr: 1713389	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  15-12 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The appellant served on active duty from February 1952 to July 1953.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2014 rating decision of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO denied entitlement to individual unemployability.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran possesses a high school education.  He states he last worked in 1973 as a watch and jewelry repairman.

2.  The Veteran is currently rated totally disabled by the Social Security Administration due to a non-service-connected depressive disorder. 

3.  His service-connected disabilities are not of sufficient severity as to prevent the appellant from engaging in some form of substantially gainful employment consistent with his education and occupational experience.



CONCLUSION OF LAW

The Veteran does not have service-connected disabilities which are sufficient to produce unemployability without regard to advancing age or non-service connected disabilities.  38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  That is, the record reflects that adequate notice with re adjudication has been accomplished and VA has assisted this appeal by obtaining an adequate opinion supported by sufficient rational regarding the disabilities asserted to be the cause of unemployability.

TDIU

The appellant contends that due to the severity of his service-connected disabilities, he has been unable to obtain or maintain gainful employment.

VA regulations establish objective and subjective standards for an award of TDIU.  When the veteran's scheduler rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16 (a).  A total disability rating may also be assigned on an extra-scheduler basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16 (b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a finding of unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without assignment of a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by non-service connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

In this case, service connection is in effect for left total knee replacement, currently evaluated as 60 percent disabling; left thigh atrophy, currently evaluated as 40 percent disabling; left calf atrophy, currently evaluated as 10 percent disabling; osteomyelitis, left femur, inactive, currently evaluated as noncompensably disabling; and left knee scars, currently evaluated as noncompensably disabling.  The Veteran's combined disability evaluation is 80 percent.  The Veteran meets the requirements set forth in 38 C.F.R. § 4.16(a).

A 1999 Board decision found that the appellant was not entitled to individual unemployability compensation and that his service connected disabilities were not sufficient to render him unemployable.  Subsequently, the appellant filed new applications for unemployability in 2008, 2011 and again in 2012.  

The appellant was provided a VA examination in March 2012, related to a claim for an increased rating of his service-connected injuries.  The only limitations listed by the examiners were that the appellant was "limited in his ability to ambulate, negotiate stairways, kneel or to stand" and that he "has pain in his left knee and weakness."  The examiners noted that the appellant would be limited for any jobs related to prolonged standing, or ambulation.  The examiner also included that sedentary kind of jobs not requiring prolonged standing or ambulation could be performed and that any standing for more than 10-15 minutes would be precluded.   The Court has stated that for a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which takes the appellant's case outside the norm of a veteran with the same combined disability evaluation.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Here, in the appellant's VA Form 21-8940, Veteran's most recent, and on appeal, Application for Increased Compensation Based Upon Unemployability, he listed no employment information but did state that he was jeweler in 1973.  The sole fact that the appellant is unemployed or has difficulty obtaining employment is not enough for VA to grant a total rating for compensation based upon individual unemployability.  See Van Hoose, 4 Vet. App. at 363.  The question is whether the appellant is capable of performing the physical and mental acts required by employment, not whether the appellant can find employment.  Id. citing 38 C.F.R. § 4.16(a).  He also noted, later on the form, that due to a non-service-connected mental disorder, he currently is receiving Social Security Administration benefits.  The appellant has also submitted these SSA records and they reflect the fact that the Veteran has been considered disabled due to a severe depressive reaction since 1973. 

When all the evidence is assembled, which includes all the evidence laid out above, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appellant has not worked since 1973.  However, it must be pointed out that the appellant has a high school education.  There has been no opinion from a competent professional that the appellant is unable to work because of his service-connected disabilities.  Although the appellant believes that his service-connected disabilities prevent him from working, the Board believes that the preponderance of the evidence has shown otherwise.  The occupation of a jewelry and watch repairman would not seem to entail prolonged standing or prolonged walking.  The current medical evidence indicates that such sendetary employment is not precluded by the service-connected disability.  Further, there is substantial evidence that his unemployment has been precipitated by non-service connected disability.  The Veteran has not stated that he is unable to sit for long periods of time.  None of the VA examiners have stated that the appellant would not be capable of performing sedentary work because of his service-connected disabilities.  

The appellant has not brought forth evidence that establishes that he is not capable of performing, due to his service connected disabilities alone, the physical and mental acts required by employment.  The appellant has made the simple statement that he cannot obtain or maintain gainful employment.  The appellant had also claimed that his service connected disabilities caused his depression.  At this time, however, this issue is not before the Board and he is not service connected currently for a psychiatric disability.  The Board is also aware of the appellant's total combined evaluation of 80 percent; however, the appellant has not stated how his service-connected disabilities cause him to be unable to secure or follow substantially gainful employment in light of the above evidence which indicates that the unemployability is caused by non-service connected disability.  The preponderance of the evidence weighs against a finding that the criteria for TDIU are met.

Accordingly, as evidenced by the record, the Veteran is not unemployable due solely to service-connected total left knee replacement, left thigh and left calf atrophy, inactive osteomyelitis of the left femur , and left knee scars, and hence TDIU entitlement, is not warranted.  In reaching this conclusion, the benefit of the doubt has been considered; however, the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  For the reasons expressed above, the Board determines that the RO properly considered-and declined to apply-38 C.F.R. § 4.16 (b) as part of the claim for TDIU.


ORDER

Entitlement to a total rating based on individual unemployability is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


